 
 
I 
111th CONGRESS
1st Session
H. R. 1180 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2009 
Mr. Neugebauer introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Emergency Economic Stabilization Act of 2008 to prohibit the Secretary of the Treasury from receiving common stock or certain other voting stock under the Troubled Asset Relief Program, and for other purposes. 
 
 
1.Prohibition on the receipt of common stock and the exercise of stock voting powerTitle I of the Emergency Economic Stabilization Act of 2008 is amended by adding at the end the following new section: 
 
137.Prohibition on the receipt of common stock and the exercise of stock voting power 
(a)In generalNotwithstanding any other provision of this title, in carrying out this title the Secretary shall not make any purchase for which the Secretary receives control-diluting stock.  
(b)ApplicationSubsection (a) shall apply to purchases made by the Secretary under this title on or after the date of the enactment of this section. 
(c)Conversion of certain securities received by the SecretaryNotwithstanding any other provision of this title, the Secretary shall not convert any security received by the Secretary under this title, other than a warrant, into control-diluting stock. 
(d)Control-diluting stock definedFor purposes of this section, the term control-diluting stock means— 
(1)common stock of a financial institution; 
(2)any other voting stock of a financial institution, other than voting stock that the Secretary agrees not to exercise the voting power of such stock; or 
(3)a warrant giving the right to the Secretary to receive stock described in paragraph (1) or (2).. 
 
